By the Court.
The demandant, as subsequent purchaser, ia not shown to have had any notice of the amendment of the declaration in the action in which the attachment was made under which the tenant claims title. It does not appear on the face of the original and amended declarations that they were for the same cause of action, and oral evidence is therefore admissible *181to show whether they were or were not. It being admitted, if legally provable by such evidence, that claims not included in the original declaration were included in the amended declaration, and in the award and judgment and levy of execution on which the tenant relies, the attachment was dissolved, and the levy gave no title, as against this demandant. His title is therefore better than the tenant’s. Gen. Sts. a. 129, § 82. Hill v. Hunnewell, 1 Pick. 192. Willis v. Crooker, Ib. 204, 206, note. Wood v. Denny, 7 Gray, 540, 542. Judgment for the demandant.